department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc corp b03 posts-158256-01 uilc internal_revenue_service national_office field_service_advice memorandum for jody tancer associate area_counsel financial services manhattan cc lm fsh li from ken cohen senior technician reviewer cc corp b03 subject notice_2001_16 - posts-158256-01 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend target purchaser intermediary mergersub state a individual a year year year posts-158256-01 date date date dollar_figurex dollar_figurey issues can this transaction be recast as a direct sale of target stock from its shareholders to purchaser and if so should a separate case be opened against purchaser should cases involving transactions in which intermediaries are used in accelerated lease_strip and inflated basis cases such as this one be considered listed transactions under notice conclusion sec_1 this transaction can be recast as a direct sale of target stock from its shareholders to purchaser and a separate case should be opened against purchaser cases involving transactions in which intermediaries are used in accelerated lease_strip and inflated basis cases such as this one should be considered listed transactions under notice_2001_16 facts the facts of this case were fully set forth in our prior advice to you on date see chief couns adv irs cca lexis only a short summary will be provided here during year purchaser learned that target was for sale negotiations between purchaser and target reached an impasse over price and whether the acquisition was to be a stock or asset acquisition the target shareholders wanted to sell their stock and purchaser wanted to acquire the target assets sometime during year intermediary was engaged in discussions with purchaser about an unrelated matter at that time purchaser advised intermediary of its problems with the target acquisition intermediary agreed to facilitate the transaction by acquiring the stock from the target shareholders and then selling to purchaser the target assets posts-158256-01 intermediary entered into letters of intent on or about date with both the target shareholders and purchaser reflecting that intermediary’s purchase of the target stock was conditioned on purchaser’s purchase of the target assets and purchaser’s purchase of the target assets was conditioned on intermediary’s purchase of the target stock in essence the sale and asset acquisition were inter-linked so that one would not occur without the other intermediary assigned its rights in the letters of intent to mergersub a special purpose entity created by intermediary solely for this transaction individual a the sole shareholder and director of intermediary and intermediary were cognizant of the gain which would result from target’s sale of the assets to purchaser and as part of the prearranged series of transactions planned the transfer of various assets through target from other intermediary related entities intermediary group in order to generate losses that would offset the gain from the asset sale additionally it is uncontested that individual a and intermediary would not have engaged in the target stock acquisition and immediate asset sale to purchaser if the intermediary group did not have tax_attributes that could be utilized by target to offset the tax gain on date the target shareholders sold their stock to mergersub on the same day after mergersub acquired the target stock members of the intermediary group assigned certain leases and subleases to target in exchange for shares of target stock on date target sold its assets to purchaser for dollar_figurex plus the assumption of certain liabilities target then engaged in another series of transactions transferring the leases to a member of the intermediary group purportedly resulting in deductions and capital losses these purported ordinary deductions and purported capital losses eliminated the entire gain from the target asset sale and in addition the losses generated by the transaction would be able to be carried back to prior years resulting in approximately dollar_figurey in refunds after the transactions described above target had minimal assets and its existence was terminated under state a law in year our prior advice to you focused on treating the transaction as an asset sale we now address treatment as a sale of stock law and analysis recast as sale of stock opening a separate case although our initial advice may not have discussed the possibility of recasting this transaction as a direct sale of target stock by its shareholders to purchaser we do believe it would be a viable option to do so if the transaction were recast as a direct sale of stock a separate case should be opened against purchaser posts-158256-01 as discussed below the service can challenge intermediary transactions such as these under notice_2001_16 2001_9_irb_730 and recast them as asset sales or direct sales of stock although our prior advice focused on treatment as an asset sale the factual circumstances of this case would equally if not more so lend themselves to recast as a direct sale of the target stock to purchaser with intermediary acting as purchaser’s agent or equivalent followed by the complete_liquidation of target and distribution of its assets to purchaser intermediary transaction tax_shelter ccn date sets forth certain facts that may indicate recast of a transaction like the one at issue as a stock sale purchaser’s relationship with intermediary is one of the strongest factors supporting such recast of the transaction purchaser was aware that the target shareholders only wanted to sell their stock to purchaser and not the target assets in response to this problem purchaser brought intermediary a firm with which purchaser had a previous relationship into the negotiations for the purpose of facilitating the acquisition of the target assets discussions concerning intermediary’s role in the transaction took place solely between purchaser and intermediary this fact leads to the conclusion that intermediary was the agent or the functional equivalent of an agent of purchaser in the sale of the target stock without the participation of intermediary purchaser would not have received a stepped-up_basis in the target assets upon their purchase from intermediary we recommend that you investigate the existence of any other factors set forth in ccn for recasting this transaction as a stock sale if the transaction is recast as a direct stock sale the liquidation of target into purchaser would qualify as a complete_liquidation under sec_332 with no gain_or_loss to purchaser on receipt of the target assets target would recognize no gain_or_loss on the distribution and purchaser would take a carryover_basis in the target assets sec_337 and sec_334 listed transactions under notice_2001_16 since transactions involving intermediaries such as this one are practically identical to those transactions described in notice_2001_16 they should be considered listed transactions under notice_2001_16 notice_2001_16 describes in general terms transactions that involve four parties a seller who wishes to sell the stock of a target_corporation the target_corporation an intermediary corporation and a buyer who wishes to purchase the assets but not the stock of the target_corporation as part of a plan seller sells the stock of the target_corporation to the intermediary corporation the target_corporation then sells some or all of its assets to the buyer the buyer claims a basis in the assets equal to the purchase_price of those assets posts-158256-01 whether the transaction before us should be a listed_transaction under notice_2001_16 depends on whether it is the same as or substantially_similar to those transactions described in notice_2001_16 we believe that it is the only facts in the instant case that are different from those in the notice are that a in the instant case the intermediary corporation formed a special purpose subsidiary to purchase the target_corporation stock such special purpose subsidiary then merged into the target_corporation rather than the intermediary corporation making the purchase itself and b the means by which the intermediary corporation in the instant case attempts to offset the purported income of the target_corporation on the sale of the assets is by the use of artificially created losses rather than losses_incurred by other members of its consolidated_group these facts in no way distinguish the transaction at issue and similar transactions from that described in notice_2001_16 accordingly this transaction and similar transactions must be considered to be the same as or substantially_similar to transactions described in notice_2001_16 and are thus listed transactions for purposes of sec_1_6011-4t b of the temporary income_tax regulations and sec_301_6111-2t b of the temporary procedure and administration regulations case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions ken cohen senior technician reviewer branch office of associate chief_counsel corporate
